Chief Justice Hayt
delivered the opinion of the court.
The contract provides for the sale of ten acres of land, which land was to be divided into ninety-six lots, the purchaser, Helbig, agreeing to pay therefor twenty thousand dollars. Of this amount three thousand seven hundred and fifty dollars was to be paid in cash, and for the balance notes secured upon the land were to be executed by Helbig to Wolff. This cash payment was made, and the notes were duly executed and delivered with security, as provided in the agreement.
By the terms of the contract Helbig, at his option, might sell lots and substitute the cash and notes received upon such sales, and receive credit therefor upon his notes held by Wolff. In the sale of lots Helbig was limited to a minimum price of $225 per lot, but the contz’act fixes no maximuzn price. The sales were to be znade upon the following terms: One third cash, one third in one year, and one third in two years. For the deferred payments and intei'est thereon the purchasez’s were to execute notes to Wolff secured upon the lots sold.
It is alleged izi the complaint that on the 11th day of April, 1891, there was a balance due upon the face of the notes given by Helbig of $10,635.13, from which sum the plaintiff was entitled to a reduction of ten per cent commission, leaving a balance of $9,571.62 as the amount actually due defendant; that about this time the plaintiff procured a purchaser, named William C. Calhoun, willing to buy lots 25 *495to 44' inclusive, in block 2, for the full purchase price of $10,635.13, on the terms and conditions set forth in the contract between the plaintiff and the defendant, — the terms offered being $3,545.05 in cash, less the ten per cent of the full purchase price as provided in the amended contract, to-wit, $2,481.53 in cash and two notes of $3,545.05 each, payable in one and two years respectively, bearing interest at the rate of eight per cent per annum, interest payable semiannually, the- notes being secured by trust deed on the twenty lots to be conveyed. It is also alleged that the purchaser executed the trust deed and notes as provided in the contract, and the plaintiff and purchaser offered and tendered to defendant in. lawful money- the cash and notes, together with the trust deed, at the time requesting the defendant to join the plaintiff in executing a warranty deed to the purchaser for the twenty lots; that the defendant willfully and without cause refused to execute or join in signing the warranty deed tendered, or to accept the cash, notes and trust-deed, or either of them, and refused to give the plaintiff the credit of $9,571.62, or anjr portion thereof on his notes; that-the defendant refused to have anything to do with the transaction, and that he ever since has refused to carry out his part of the contract. As to these lots plaintiff alleges that ■ by the wrongful conduct of defendant he has been damaged in the sum of $10,635.10.
The answer of the defendant admits the execution of the contra&ts described in the complaint; denies that the defendant .has failed or refused to perform the covenants or stipulations on his part as required. He denies that plaintiff procured a purchaser, who was -able or willing to buy lots 25 to 44 inclusive, in block 2, for the sum stated in the complaint, or for any sum.
He alleges that Calhoun was a pretended purchaser, without any means whatever; that the price at which plaintiff pretended to have sold him these lots was a fictitious price, far in excess of their real value, and that plaintiff sought to induce the defendant to take a deed of trust back on these *496lots far in excess of their real value, thereby causing him to release his lien which he held on the remaining lots for the purchase price of the same; that the transaction which the plaintiff desired him to carry out was not within the contract contemplated by the agreement.
The replication denied all the new matter set up in the answer. The plaintiff also says that Hiram Gr. Wolff, the defendant, was ready and willing to carry out the sale to Calhoun until he was informed that the plaintiff was advancing the money to the purchaser, when the defendant refused to proceed any further therewith. The plaintiff further alleges in the replication that at the time of making said original contract it was understood and agreed by the parties that the plaintiff should not be limited to the market value in selling the property, but should be at liberty to obtain the best possible price for the same.
Errors are assigned upon the overruling of the demurrer to the complaint, upon the motion for a nonsuit, upon the amendment made to the complaint at the close of plaintiff’s case, upon the reception and rejection of evidence, and upon the instructions given and those refused.
The assignment of error based upon the overruling of defendant’s motion for a nonsuit directly raises the question of the right of plaintiff to recover upon the merits as disclosed by his evidence, and for this reason will be first considered. In support of this cause of action plaintiff relied upon the following facts as disclosed by the evidence, viz.: immediately after entering into the contract with Wolff, he .endeavored to negotiate a sale of the lots singly and in pairs from time to time through real estate brokers and others, his efforts in this behalf resulting in varying success until he had sold about thirty-six lots, and from the proceeds of such sales had reduced pro tanto his indebtedness to the defendant.
For the amount remaining the defendant held plaintiff’s notes, secured upon the lots remaining unsold, — sixty or more in number. At this time the transaction with Calhoun *497commenced, which finally resulted in the disagreement between plaintiff and defendant, out of which arose the sole cause of action under consideration upon this appeal. If the “ Calhoun deal ” had been comsummated as arranged by the plaintiff it would have resulted in Calhoun taking twenty of the unsold lots at a price, payable in cash and notes, that together would have discharged plaintiff’s outstanding notes held by the defendant, and plaintiff would have become entitled to a release of the lien held by the defendant upon the lots remaining unsold, and he would have had a clear title thereto.
The facts with reference to the transaction with Calhoun are undisputed, and, as stated by Mr. Smith, the broker selected by the plaintiff to negotiate the sale, are as follows:
“ Plaintiff came to me in my office and asked me if I could procure a purchaser for twenty lots in Earl Place on certain terms, that is the party buying the lots would give a certain trust deed of about $350 per lot, he could not tell the exact figures, and a second trust deed, payable to himself, of $2,300 upon the whole twenty-three lots. He said he would like the party-to be one that would take the lots and handle them and trade them or build on them or sell them to parties that would build on them.
“ I told the plaintiff I thought I could get a man to take hold of the lots, and a day or two later I spoke to Mr. Calhoun about it and he said he would be glad to take the lots on these terms, and I then took him to the plaintiff’s office and introduced him to the plaintiff.
“ I told Mr. Calhoun that those lots could be had on those terms and gave him to understand that he was not to invest a dollar. I took him to the plaintiff and told him that was the man I had found, that he would take the lots on those terms.
“ The plaintiff showed me that through this deal, that he would pay his notes to the defendant, amounting to $10,000; that he would liquidate an indebtedness of $10,000, or whatever the price was.
*498“I had not agreed with the plaintiff to build on those lots. Nothing was said about that except that he would like to get a party that would trade and handle the lots and if possible would put them in the hands of parties that would build on them.”
The transaction was afterwards consummated, in so far as the same could be concluded by Mr. Helbig and Mr. Calhoun, in exact accordance with the foregoing statement of Mr. Smith. There being at this time a balance of principal and interest due Mr. Wolff, amounting to $10,635.13, less 10 per cent commission, or $9,571.62. In other words, the sale which the plaintiff had authorized his agent to make to Mr. Calhoun of the twenty lots in question was for an amount exactly sufficient to discharge plaintiff’s obligation to the defendant. In this transaction Helbig was the vendor and Calhoun the vendee, and the latter was to pay nothing from his own resources. The only money agreed to be paid was to be advanced to Wolff by the vendor.
Upon this state of facts the court was called upon to determine -as a question of law, upon the motion for a nonsuit, whether or not the Calhoun transaction was one embraced within the written agreement between the plaintiff and defendant, this agreement providing, inter alia, that “ the purchaser should pay at least one third of the purchase price in cash.” It is contended by appellant that the Calhoun transaction was fictitious and fraudulent, made with “ a man of straw,” without financial responsibility, and that it was one not contemplated by the parties to the original agreement, and 'not embraced within the true intent and meaning of such an agreement; while the contrary of these propositions is maintained bj’’ appellee.
A fundamental canon of construction, with reference to contracts oral and written, requires that the true intent or meaning of the contracting parties shall be ascertained and the contract be construed, if possible, so as to carry out such intent. In the case of Schuylkill v. Moore, 2 Whart. 491, it is said: “ The best construction is that which is made by view*499ing the subject of the contract as the mass of mankind would view it, for it may be safely assumed that such was the aspect in which the parties themselves viewed it. A result thus obtained is exactly what is obtained from the cardinal rule of intention.”
A construction of the contract that will permit the plaintiff to discharge his obligations to the defendant in the manner attempted by the transaction with Calhoun is one that we think must strike the mind of the average man as so unreasonable that it could not have been contemplated by the parties to the written agreement. The defendant then held the plaintiff’s notes for $10,635.13, secured on upwards of sixty lots. Plaintiff could have canceled the lien and his obligations at any time by paying this amount less 10 per cent: or, if he could secure a bona fide purchaser for a part of the lots, who would- pay the amount in cash, or one third in cash and the balance in notes, plaintiff’s obligations might in this way have been discharged.
It is obvious, however, that he could not do this by selling one lot for a price equal to the whole amount due, — such a consideration being many times the actual value of the lot, and so grossly unreasonable as to be in fraud of defendant’s rights, — and thereby discharge his obligation, leaving him with but little or no security for the unpaid amount. This illustration is sufficient for the purpose of showing that there must be found some rule governing contracts of this nature that will be reasonable and just to the parties and adequately protect the rights of each.
It is to be borne in mind that the chief purpose of the contract is that the defendant shall sell ten acres of land and that the plaintiff shall pay him therefor $20,000. From the evidence it is apparent, I think, that the defendant was willing at all times to convey for this amount, whether the same was paid in cash, or in cash and notes, secured as provided by the contract, as the defendant says he understood it, and as we think he had a right to understand it. It must be assumed that the defendant believed at the time of executing the *500contract that his payments would be sufficiently secured if the terms were carried out, and it is certain from the evidence that he believed at the time he was asked to join in a deed to Calhoun that a part of his contract price would certainly be lost should the Calhoun transaction be consummated, and we think it is equally as certain that his apprehensions in this regard were not unfounded.
, What, then, did the defendant anticipate would be the construction placed upon the written agreement, and what had he the right to expect in view of the circumstances? Nothing less than a construction that would be at once reasonable, just and equitable to the parties, if such can be reasonably deduced from the instrument. This is in accordance with well settled legal principles, and would be interpreting the instrument as mankind in general would construe it.
We think that a construction which would require the plaintiff to find a purchaser or purchasers who would advance the cash required from their own resources, or at least independently of advances made by the plaintiff for the purpose of securing a release of a lien upon the remaining lots, is the only one that meets the requirements of good conscience and equity. The Calhoun transaction did not contemplate that the plaintiff would advance money to Calhoun, because he (the plaintiff) had money of his own or of others that he was desirous of loaning. On the contrary, plaintiff’s avowed purpose wa's to gain an advantage to himself at the expense of the defendant’s security upon the forty or more lots remaining unsold.
Helbig not being limited in the sale of lots to a maximum price, Wolff could only rely upon the self interest of the purchasers to protect him. So long as such purchasers were required to pay one third of the purchase price down, he was content, and it was not until Helbig attempted to remove this safeguard by advancing the cash payment from his own resources that Wolff refused to convey. Helbig could not thus destroy the defendant’s security, and Wolff was justified in refusing to carry out the Calhoun deal. A construe*501tion such as contended for by plaintiff would permit him to dispose of lots to irresponsible parties at double, treble or any other multiple of the price that such lots would command in the market, if sold in the usual manner. In our opinion, an interpretation of the contract that will permit this was not contemplated by the parties, is not within the letter of the agreement, but is utterly foreign to the spirit and intent thereof. For this reason I think a nonsuit as to the Calhoun transaction should have been granted.
Aside from these twenty lots, the contract between Wolff and Helbig seems to have been fully executed by Helbig paying his notes in full and Wolff deeding the lots remaining. Wolff should now deed to Helbig lots 25 to 44 inclusive, in block 2, and thereby terminate the controversy.
The judgment of the district court will be reversed.

Reversed.